By the Court,

Savage, Ch. J.
By the terms of the acts organizing the courts of common pleas in this state, jurisdiction-seems to be given to them as well in real as in personal and mixed actions ; but until now it is believed it has never been attempted to prosecute a writ of right in a court of common pleas. At an early day, 6th February, 1786, (Greenleaf’s ed. of the Laws, vol. 1, p. 50,) a statute was passed in this state regulating proceedings in writs of right; and it is very-manifest that it was not then contemplated that writs of right should be prosecuted in the courts of common pleas, as ma-ny of the provisions of that statute apply exclusively to the prosecution of suits in the supreme court, and are inapplicable to the prosecution of such suits in the courts of common, pleas. From this early act of the legislature providing for the prosecution of such suits in the supreme court, and not extending its provisions to the courts of common pleas; fi;om¡ *216the nature of the action, and the forms of proceeding peculiar to it, and from the common opinion that the supreme court alone had jurisdiction of such suits, we concur with the court below in saying that the common pleas had not jurisdiction of a writ of right, and therefore deny the motion for a man'damus.